Law Offices SEC ATTORNEYS, LLC Two Corporate Drive, Suite 234 Shelton, Connecticut 06484-6213 1.203.222.9333 Tel Securities, Hedge Funds, Corporate, 1.203.225.1244 Fax Tax, International, Mergers and www.secattorneys.com Acquisitions and Related Matters November8, 2010 Filed via EDGAR Mr. John Stickel, Attorney-Advisor (Mail Stop 3561) Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Classic Rules Judo Championships, Inc. File No: 333-167451 Dear Mr. Stickel: Due to an oversight in our previous filing of October 28, 2010, we have editted the previous S-1/A filing as follows: On the Auditor's cover page to management of the Company entitled"REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM" on page F-2, in two instances we have added (A Development Stage Company) after the description of the Company. In addition, on the same page as above, there was a minor correction to a gramatical error. Yours sincerely, Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY
